          Case 4:20-cv-00814-LPR Document 5 Filed 10/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD D. HYATT                                                                        PLAINTIFF
ADC #137614

v.                                Case No. 4:20-cv-00814-LPR

GRISHAM A. PHILIPS, et al.                                                          DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Richard D. Hyatt’s Complaint is dismissed without prejudice. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 14th day of October 2020.



                                                       _________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
